Citation Nr: 0908506	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  09-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to 
April 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Tuscan, Arizona 
(the agency of original jurisdiction, or AOJ) which denied 
the Veteran's application for enrollment in the VA healthcare 
system.


FINDINGS OF FACT

1.  The Veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The Veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The Veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

In this case, the Veteran applied for enrollment in VA's 
health care system in August 2008.  Based upon his status as 
a nonservice-connected veteran and the financial information 
provided, he was assigned to priority group 8.  The Veteran 
does not disagree with the date of receipt of his 
application, but essentially requests that a restricted 
conditional VA heath benefit be afforded to him so that he 
can continue treatment with Dr. J.D., who was previously his 
private physician and had begun working at the VA Medical 
Center in Tucson, Arizona.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to deny 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The Veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129 (2002).  
When the law and not the evidence is dispositive of the 
claim, as in this case, the VCAA is not applicable.  See id. 
at 132.  



ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


